DETAILED ACTION - ALLOWANCE
Status of Application
The response filed 08/31/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claim 2-5 has been cancelled.
Claim 1 is pending in the case.
Claim 1 is present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chidambaram Iyer on September 10, 2021.
The application has been amended as follows: 
In claim 1:
Line 2,  after “in an amount” insert  --- of---
Line 4,  after “in an amount” insert  --- of---
Line 6,   after “in an amount” insert  --- of---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim as amended is now commensurate in scope with the presentation of unexpected results cited by Applicant in Table 2 which is to the specific formulation of Example 1 containing bimatoprost at 0.01%wt/v, polyhexamethylene biguanide at 0.005%wt/v, N-lauryl sarcosine sodium at 0.03%wt/v, water, and excipients; which demonstrated a greater extent and rate of absorption of bimatoprost of Example 1 to Comparative Example 1 (the formulation does not contain the 0.03% N-lauroyl sarcosine sodium; it contains bimatoprost at 0.01%wt/v, polyhexamethylene biguanide at 0.005%wt/v, water, and excipients), which is unexpected and overcomes the prior art rejection.

Conclusion
Claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613